YATES, Presiding Judge,
dissenting.
I respectfully dissent. The 1995 judgment ratified an agreement between the parties that appears to have allowed a credit toward the father’s arrearage. The record indicates that during periods in which the father was obligated to pay child support, he assumed the role as the custodial parent. We note the trial court’s discretion in allowing “credit for amounts expended by the obligated parent when the parent actually furnishes support for a child while the child is in his custody.” Dodd v. Dodd, 588 So.2d 476, 479 (Ala.Civ. App.1991) (citing Weaver v. Weaver, 401 So.2d 77 (Ala.Civ.App.1981)). In this instance, I would affirm the trial court’s judgment, which deemed the previous child support • “satisfied by the July 21, 1995, order.”